In an action for a judgment declaring that the Town of Poughkeepsie must contribute towards the 1991 budget of the Greater *704Poughkeepsie Library District pursuant to chapter 524 of the Laws of 1987, the Town of Poughkeepsie appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated March 6, 1992, as declared that it had a legal duty to make that contribution.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
This action involves the constitutionality of chapter 524 of the Laws of 1987, which created the Greater Poughkeepsie Library District (hereinafter the Library District). This Library District was to be funded by both the Town of Poughkeepsie and the City of Poughkeepsie. The action was commenced as a proceeding pursuant to CPLR article 78, but was properly converted by the Supreme Court into an action for a declaratory judgment (see, Press v County of Monroe, 50 NY2d 695, 702; Matter of Nassau Shores Civic Assn. v Colby, 118 AD2d 782).
We find that the Town of Poughkeepsie did not establish the unconstitutionality of chapter 524 of the Laws of 1987 beyond a reasonable doubt (see, Montgomery v Daniels, 38 NY2d 41; Town of N. Hempstead v Incorporated Vil. of Westbury, 182 AD2d 272). Contrary to the Town’s assertion, by enacting chapter 524 of the Laws of 1987, the Legislature did not improperly delegate its power to tax (see, Gautier v Ditmar, 204 NY 20).
We have considered the parties’ remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.